In related custody and guardianship proceedings pursuant to Family Court Act article 6, Erica L. appeals from an order of the Family Court, Kings County (Lim, J.), dated September 6, 2002, which found that she lacked standing to petition for custody and guardianship of the subject children.
Ordered that the order is affirmed, without costs or disbursements.
Under the facts of this case, the Family Court properly determined that Erica L. lacked standing to file the instant petitions (see Social Services Law § 383-c; Matter of Ricky Ralph M., 56 NY2d 77, 80 [1982]; Matter of Santosky v Roach, 161 AD2d 908, 908-909 [1990]; Matter of T.C. v R.C., 195 Misc 2d 417 [2003]). Santucci, J.P., Schmidt, Townes and Rivera, JJ., concur.